DETAILED ACTION

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application JP 2020-032329. Accordingly, the earliest effective filing date recognized was 02/27/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: On Page 12, ~ lines 25-30 (second full paragraph begins), reference characters 15a1-a3 are described to be but not shown in Fig 2. The examiner notes that 15b1-b3 appears on both sides of Fig 2, and it appears that 15b1-b3 should be changed to 15a1-a3 due to the orientation of the remaining reference characters in the drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted 

Specification
The disclosure is objected to because of the following informalities: 
On Page 7, ~ 20, “protecting members 25 and 26” should be changed to – protecting members 25 and 26 (shown in Fig 2) – to better reconcile the Drawings and Specification since the last reference to a figure was Fig 1 as described on page 5.
On Page 8, ~12, “from the +X side” should be changed to – from the [[+X]] –X side – to better reconcile the Drawings and Specification, specifically including Fig 1 and Page 8.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  On line 12, “display panels,” should be changed to – display panels [[,]]; -- in order to put the claim in proper form.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 3, 5, 11, and 13-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Re Claim 3:
On line 4, the claim cites “the structure includes a structure”; however it is unclear if the structure is further limiting “the structure” or “a structure” cited in Claim 2. Upon careful review of Applicant’s disclosure, the examiner best understood the structure in claim 3 is further limiting the structure in claim 2. Accordingly, the examiner has interpreted “the structure includes a structure” on lines 1-2 of claim 2 has been interpreted as – the structure includes a first structure –, and “the structure includes a structure in which the elastic member” on lines 4-5 of claim 3 has been interpreted as – the first structure includes an area in which the elastic member – in order to execute compact prosecution.
Re Claim 5:
For reasons similar to claim 3 above, “wherein the structure includes a structure in which a projection part” has been interpreted as – wherein the structure further includes a second structure in which a projection part – in order to execute compact prosecution.

Re Claim 11:
On line 4, the claim cites “the structure includes a structure”; however it is unclear if the structure is further limiting “the structure” or “a structure” cited in Claim 10. Upon careful review of Applicant’s disclosure, the examiner best understood the structure in claim 11 is further limiting the structure in claim 10. Accordingly, the examiner has interpreted “the structure includes a structure” on lines 1-2 of claim 10 has been interpreted as – the structure includes a first structure –, and “the structure includes a structure in which the elastic member” on lines 4-5 of claim 11 has been interpreted as – the first structure includes an area in which the elastic member – in order to execute compact prosecution.
Re Claim 13:
On lines 1-2, the claim cites “the structure includes a structure”; however it is unclear if the structure is further limiting “the structure” or “a structure” cited in Claim 12. Upon careful review of Applicant’s disclosure, the examiner best understood the structure in claim 13 is further limiting the structure in claim 12. Accordingly, the examiner has interpreted “the structure includes a structure” on lines 1-2 of claim 12 has been interpreted as – the structure includes a first structure –, and “wherein the structure includes a structure in which a projection part” on lines 1-2 of claim 13 has been interpreted as – wherein the first structure includes an area in which a projection part – in order to execute compact prosecution.



Re Claim 14:
For reasons similar to claim 13 above, “wherein the structure includes a structure in which a hole disposed” has been interpreted as – wherein the structure further includes a second structure in which a hole disposed – in order to execute compact prosecution.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US 20170123133 A1; “Park”).
Park discloses a display module (display device DD, shown in at least Figs 1-4 and described below) comprising: 
a plurality of display panels (first display panel DP1 and second display panel DP 2); 
a backlight module (described by the following) including a plurality of light guide plates (first and second light guide plates LGP1 and LGP2, respectively) disposed in back of the plurality of display panels (shown in at least Fig 2) and a light emitting element (light source unit LU) disposed around the plurality of light guide plates (with around interpreted as near, light emitting element LU is disposed between and under the light guide plates (LGP1 and LGP2) as shown in Fig 2 and described in ¶ 0065); 

a rear frame member (bottom chassis BC) that is disposed in back of the plurality of light guide plates (shown in Fig 2), and includes a housing that houses the plurality of light guide plates (shown in Fig 2, wherein the housing is occupied by LGP1, LGP2, and heat transfer member PB); and 
a structure (portion of MF that simultaneously, directly contacts both the protective sheet OS3 as well as DP1 and DP2, cover portion CP, portion of MF beneath MF, holding member HM, reflective member RM, and heat transfer member PB) that fixes or positions the plurality of light guide plates (LGP1 and LGP2) to the housing (shown in Fig 2).
Re Claim 4:
Park further discloses wherein the structure includes a structure (further described) in which (“in which” interpreted as located near) an end part of the plurality of light guide plates engages (end parts of LGP1 and LGP2 in the +DR1 direction and –DR1 direction) with an end part (part near the portion of MF that simultaneously and directly contacts DP1 and DP2 as well as OS3) or a center part of the housing (specifically including via PB of the structure).
Re Claim 5 (as interpreted in the 35 USC 112 (b) section above):
Park further discloses wherein the structure includes a structure in which a projecting part (PB) disposed at an end part of the plurality of light guide plates (end of the LGP1 and LGP2 proximate to PB) engages with a recessed part disposed at an end part or a center part of the 
Re Claim 6:
Park further discloses wherein the backlight module further includes an optical sheet (optical sheets OS) disposed in back of the middle frame member (under MF shown in Fig 2) and in front of the plurality of light guide plates (above LGP1 and LGP2, shown in Fig 2), the housing further houses the optical sheet (shown in Fig 2), and the structure fixes or positions the optical sheet (OS) to the housing (shown in Fig 2).
Re Claim 9:
Park discloses a display module (display device DD, shown in at least Figs 1-4 and described below) comprising: 
a plurality of display panels (first display panel DP1 and second display panel DP 2; the examiner notes here that a stacked configuration of display panels such as the configuration of first and second substrates BS1 and BS2 would also meet the limitation; therefore, the limitation does not restrict interpretation to a side-by-side configuration of DP1 and DP2); 
a light guide plate (either of first light guide plate LGP1 or light guide plate LGP2, respectively) that has a width in a longitudinal direction corresponding to a width of the plurality of display panels (shown in Fig 2 wherein the correspondence is that the width in the longitudinal direction for both is direction DR1), and is disposed in back of the plurality of display panels (configuration shown in Fig 2); 

a middle frame member (mold frame MF) that is disposed in back of the plurality of display panels (shown in Fig 2) and in front of the light guide plate (shown in Fig 2), and has a plurality of openings corresponding to the plurality of display panels (first and second openings OP1 and OP2, shown in Fig 2), 
a rear frame member (bottom chassis BC) that is disposed in back of the light guide plate (shown in Fig 2), and includes a housing that houses the light guide plate (shown in Fig 2, wherein the housing is occupied by LGP1, LGP2, and heat transfer member PB); and 
a structure (portion of MF that simultaneously, directly contacts both the protective sheet OS3 as well as DP1 and DP2, cover portion CP, portion of MF beneath MF, holding member HM, reflective member RM, and heat transfer member PB) that fixes or positions the light guide plate (either LGP1 or LGP2) to the housing (shown in Fig 2).
Re Claim 12 (as interpreted in the 35 USC 112 (b) section above):
Park further discloses wherein the structure includes a structure (further described) in which (“in which” interpreted as located near) an end part of the light guide plate (end parts of LGP1 and LGP2 in the +DR1 direction and –DR1 direction) engages with an end part of the housing (part near the portion of MF that simultaneously contacts either DP1 or DP2 and OS3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yoon et al (US 20160223739 A1; “Yoon”).
Re Claim 2 (as interpreted in the 35 USC 112 (b) section above):
Park further disclose a structure (portion of MF that simultaneously contacts both DP1 and DP2 as well as OS3) that pushes the plurality of light guide plates (via optical sheets OS) against an inner wall of the housing (shown in Fig 2, wherein the inner wall is the side of wall facing the bottom of LGP1 and LGP2).
Park does not explicitly disclose that the structure includes an elastic member.
Yoon teaches an elastic member (supplement member 100, Fig 5; described in at least ¶ 0017 as supplement member may be formed by elastic material).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Park by including an elastic member as taught in principle by Yoon for the be benefit of at least one of absorption of impact, obscuration effect, protection against outside pressure, prevention and/or minimization of vibration, protection against dust, air tightness, and gap calibration while provided with elastic characteristic (Yoon: ¶ 0098).
Re Claim 10 (as interpreted in the 35 USC 112 (b) section above):
Park further disclose a structure (portion of MF that simultaneously contacts both DP1 and DP2 as well as OS3) that pushes the plurality of light guide plates (via optical sheets OS) against an inner wall of the housing (shown in Fig 2, wherein the inner wall is the side of wall facing the bottom of LGP1 and LGP2).
Park does not explicitly disclose that the structure includes an elastic member.
Yoon teaches an elastic member (supplement member 100, Fig 5; described in at least ¶ 0017 as supplement member may be formed by elastic material).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Park by including an elastic member as taught in principle by Yoon for the be benefit of at least one of absorption of impact, obscuration effect, protection against outside pressure, prevention and/or minimization of vibration, protection against dust, air tightness, and gap calibration while provided with elastic characteristic (Yoon: ¶ 0098).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Jeon et al (US 20200333655 A1; “Jeon”).
Park further discloses wherein the plurality of display panels (DP1 and DP2) are arranged side by side along a longitudinal direction (along the direction DR1) of the plurality of display panels (shown in Fig 2).
Park does not explicitly disclose that the plurality of displays include a circuit element in a vicinity of an outer end part in the longitudinal direction of the plurality of display panels.
Jeon teaches a display panel (display panel DPN, Fig 3) and include a circuit element (flexible circuit board SFPC 1) in a vicinity of an outer end part in the longitudinal direction (first direction DR1) of the plurality of display panels (shown in Fig 3, wherein the circuit element (SFPC 1) is near the outer end in the longitudinal direction by being on an outer end part of the display panel (DPN) in the second direction DR2; since the circuit element (SFPC 1) is included directly on an outer end part of the display panel (DPN) it is located in a vicinity of the outer end part in the longitudinal direction).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panels of Park by including a circuit element as taught in principle by Jeon for the benefit of providing a gate control signal, a data control signal, and image data (Jeon: ¶ 0090).

Allowable Subject Matter
Claims 3, 11, and 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Re Claim 3:
The closest prior art of record, Park (including as modified in view Yoon or Jeon), fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the elastic member is interposed between the housing and the plurality of light guide plates at a corner part and a central upper part of the housing as set forth in the claim.

Re Claim 11:
Park (including as modified in view Yoon or Jeon), fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the elastic member is interposed between the housing and the light guide plate at a corner part and a central upper part of the housing as set forth in the claim.
Re Claim 13:
The closest prior art of record, Park (including as modified in view Yoon or Jeon), fails to disclose, teach, suggest, or render obvious the combined structure and functionality of a projecting part disposed at an end part of the light guide plate engages with a recessed part disposed at an end part of the housing as set forth in the claim.
Re Claim 14:
The closest prior art of record, Park (including as modified in view Yoon or Jeon), fails to disclose, teach, suggest, or render obvious the combined structure and functionality of a hole disposed at a center of the light guide plate engages with a projection disposed at a center of the housing as set forth in the claim.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record, Park (including as modified in view Yoon or Jeon), fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the light emitting element is disposed under the plurality of light guide plates and extends along the longitudinal direction of the plurality of light guide plates as set forth in the claim.

Conclusion
Applicant’s representative is invited to contact the examiner to schedule an interview. The purpose of the interview would be to discuss possible amendments that would overcome the rejection of record that are in addition to the allowable subject matter indicated above.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875